Citation Nr: 1339427	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in June 2010.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  As will be discussed in greater detail below, the record raises a claim for TDIU.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from December 2011 to March 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination in May 2009.  Since that examination, there was evidence received suggesting that the Veteran's PTSD symptomatology may have worsened.  In particular, a letter dated in March 2010 indicated that the Veteran was terminated from his employment due to his continued history of anger management and disciplinary issues.  In light of this evidence, the Board finds that a new VA examination is necessary to clarify the current severity of the Veteran's PTSD.

The Board acknowledges that the Veteran submitted a report of a much more recent examination, which revealed a significantly higher Global Assessment of Functioning (GAF) score than previously recorded, and a more mild degree of PTSD symptomatology than was found on his May 2009 VA examination.  However, the Board is concerned about the adequacy of this examination given the disparity between the examiner's findings and the evidence previously of record regarding the severity of his PTSD.  

The record reflects that the Veteran has continued to receive treatment from the VA Medical Center.  Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The Board notes that VA treatment records from December 2011 to March 2012 are associated with the claims file that have not yet been considered by the RO.  As this matter is being returned for additional development, the Board finds that the Veteran is not prejudiced by the inclusion of these treatment records.  

As noted above, the evidence indicates that in March 2010, the Veteran was terminated from his employment due to his continued history of anger management and disciplinary issues.  The evidence also indicates that the Veteran is not presently working.  In July 2010, the RO requested that the Veteran clarify his intentions with respect to claiming entitlement to TDIU.  The RO also sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to complete.  Although the Veteran did not respond to the RO regarding this issue, given that the Board is remanding to clarify the Veteran's occupational impairment, the Board finds that the issue of entitlement to a TDIU must also be remanded for appropriate notice and development.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3. Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected PTSD and to obtain an opinion as to the impact of the PTSD on the Veteran's ability to work.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable.  The examiner should explicitly comment on the significance of the March 2010 termination letter from the Veteran's employer.  If possible, the examiner should also offer a GAF score.  A rationale should accompany any opinion provided.

5. Thereafter, adjudicate the issues of entitlement to an increased rating for PTSD and entitlement to TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


